UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OMAR HOLDING CORP.,
                                 Plaintiff,
                                                                    ORDER
                   – against –
                                                                19 Civ. 6360 (ER)
SAMI OMAR,

                                 Defendants.


Ramos, D.J.:

         For the reasons stated on the record during today’s show-cause hearing, the

Clerk’s Certiﬁcate of Default against Sami Omar, Doc. 15, is VACATED. Omar Holding

Corp.’s motion for default judgment is DENIED in its entirety, and Sami Omar’s cross-

motion to vacate the default, Doc. 28, is GRANTED.

         �e parties are directed to ﬁle a joint scheduling order by the close of business

tomorrow, December 6, 2019. �e scheduling order shall have discovery completed

within six months. Sami Omar’s answer to Omar Holding Corp.’s complaint, Doc. 8, is

due by December 26, 2019. �e Clerk of Court is respectfully directed to terminate the

motion, Doc. 28, and vacate the certiﬁcate of default, Doc. 15.


It is SO ORDERED.


Dated:    December 5, 2019
          New York, New York

                                                           Edgardo Ramos, U.S.D.J.
